NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



GARY JUDSON CODDINGTON,                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4929
                                             )
JANIS ANN CODDINGTON,                        )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 28, 2018.

Appeal from the Circuit Court for Pinellas
County; George Jirotka, Judge.

Jane H. Grossman, St. Petersburg, for
Appellant.

No appearance for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.